

 SCON 46 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 5895.
U.S. Senate
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. CON. RES. 46IN THE SENATE OF THE UNITED STATESSeptember 13, 2018Agreed toCONCURRENT RESOLUTIONDirecting the Clerk of the House of Representatives to make
a correction in the enrollment of H.R. 5895.That, in the enrollment of the bill H.R. 5895, the Clerk of the House of Representatives shall make the following correction to the title so as to read: “Making consolidated appropriations for Energy and Water Development, the Legislative Branch, Military Construction, Veterans Affairs, and Related Agencies for the fiscal year ending September 30, 2019, and for other purposes.”.Secretary of the SenateClerk of the House of Representatives